Per Curiam.

The respondent was admitted to the Bar on November 5, 1945 at a term of the Appellate Division of the Supreme Court in the Second Department. The petition *260charged him with professional misconduct upon a specification that on August 3, 1972 he was convicted in the United States District Court for the Eastern District of New York of willfully failing to file income tax returns for the calendar years 1963, 1964, 1965 and 1966, in violation of section 7203 of title 26 of the United States Code, after a trial, and was sentenced to two months’ imprisonment and a fine of $1,500 on each count, the sentences to run concurrently. The Justice of the •Supreme Court to whom the issues herein were referred has submitted his report to this court in which he concluded that the charge was sustained. The petitioner now moves to confirm the report.
In our opinion, the charge was fully sustained by the evidence. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining the appropriate disciplinary action to be taken, we have considered the respondent’s 30-year unblemished record as a member of the Bar, his candor and cooperation during these proceedings, the fact that he is in the process of paying his back taxes and the fact that he has already suffered the consequences attendant upon his criminal conviction.
Under all the circumstances, we deem the appropriate sanction to be imposed upon the respondent to be a censure.
Accordingly, he is hereby censured for his misconduct.
Rabin, Acting P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.